        Case 4:21-cv-05085-TOR     ECF No. 7   filed 06/08/21   PageID.17 Page 1 of 9




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    EDWARD ALAN MONK,
                                                   NO. 4:21-CV-5085-TOR
 8                              Plaintiff,
                                                   ORDER DISMISSING COMPLAINT
 9           v.

10    UNITED STATES OF AMERICA,

11                              Defendant.
12

13         BEFORE THE COURT is Plaintiff’s FTCA Complaint. ECF No. 1. The

14   Court has reviewed the record and files herein and is fully informed. For the

15   reasons discussed below, all claims asserted in Plaintiff’s Complaint (ECF No. 1)

16   are DISMISSED with prejudice.

17                                   BACKGROUND

18         Plaintiff Edward Alan Monk, proceeding pro se, filed this suit on June 7,

19   2021, against the United States. ECF No. 1. In essence, Plaintiff complains that

20   he was wrongfully charged and convicted in Nevada in 1993 for violations of 18




        ORDER DISMISSING COMPLAINT ~ 1
        Case 4:21-cv-05085-TOR      ECF No. 7   filed 06/08/21   PageID.18 Page 2 of 9




 1   U.S.C. § 2512(1)(b), manufacture, distribution, possession of electronic

 2   communication interception device and 47 U.S.C. § 605(e)(4), unauthorized use of

 3   communications. ECF No. 1 at 2. Plaintiff complains that he was falsely arrested

 4   without a warrant, convicted in the wrong venue, and wrongfully sentenced. Id. at

 5   3. Plaintiff’s “First Claim” (and only claim) seeks damages for the negligent acts

 6   and events constituting “assault, battery, false arrest, false imprisonment, abuse of

 7   process, failure to protect, and malicious prosecution.” Id. at 4-5. Plaintiff hinges

 8   his claim upon the contention that his “conviction was nullified in the late 90s” and

 9   this fact was “fraudulently concealed” from him. Id. at 3. No evidence supports

10   this contention.

11         The long and tortured history of the litigation in this matter consists of: the

12   Eastern District of Washington criminal removal case No. 2:93-mj-04001-SAB;

13   the District of Nevada criminal case No. 2:92-CR-00318-GMN; the Ninth Circuit

14   appeal case No. 94-10053 (51 F.3d 283 (9th Cir. 1995) (unpublished table

15   decision)) and the Ninth Circuit writ of mandamus case No. 16-72813.

16         Those cases show that Plaintiff was indicted on four counts of Manufacture,

17   Distribution, Possession of Electronic Communication Interception Device and

18   Unauthorized Use of Communications, in violation of 18 U.S.C. § 2512(1)(b) and

19   47 U.S.C. § 605(e)(4), on December 30, 1992, in the District of Nevada. An arrest

20   warrant was issued and Plaintiff was arrested in Yakima, Washington, on January




        ORDER DISMISSING COMPLAINT ~ 2
        Case 4:21-cv-05085-TOR      ECF No. 7    filed 06/08/21   PageID.19 Page 3 of 9




 1   5, 1993. Plaintiff made his initial appearance in the Eastern District of Washington

 2   at Yakima on January 5, 1993, before a Magistrate Judge. Plaintiff was released

 3   upon his personal recognizance. On February 4, 1993, the Magistrate Judge

 4   entered an Order for Removal requiring Plaintiff to appear before a United States

 5   Magistrate Judge on February 26, 1993, in Las Vegas, Nevada. Plaintiff was tried

 6   by jury in Nevada in October 1993. Plaintiff was convicted by a jury for Counts 3

 7   and 4 of the Indictment for violations of 18 U.S.C. § 2512(1)(b) and 47 U.S.C. §

 8   605(e)(4). On December 21, 1993, Plaintiff was sentenced to three years of

 9   probation, a $5,000 fine, inter alia. After trial, Plaintiff moved for a new trial

10   based on “newly discovered evidence” pursuant to Fed. R. Crim. P. 33. The

11   District Court denied Plaintiff’s motion and he then appealed. The Ninth Circuit

12   affirmed the district court’s denial of Plaintiff’s motion for a new trial on March

13   10, 1995.

14         Over 21 years later, in August 2016, Plaintiff filed a petition for a writ of

15   mandamus and other Ninth Circuit motions requesting injunctive relief, dismissal

16   of his conviction for lack of jurisdiction, summary judgment, a certificate of

17   innocence and other forms of relief. On November 18, 2016, the Ninth Circuit

18   denied Plaintiff’s mandamus petition after finding that the case did warrant such an

19   extraordinary remedy. On January 25, 2017, the Ninth Circuit denied Plaintiff’s

20   motion seeking reconsideration of the denial of mandamus relief or other relief.




        ORDER DISMISSING COMPLAINT ~ 3
        Case 4:21-cv-05085-TOR       ECF No. 7   filed 06/08/21   PageID.20 Page 4 of 9




 1         Between February and April 2017, Plaintiff filed motions for post-

 2   conviction relief in the Eastern District of Washington using the Magistrate Judge

 3   removal case number as his vehicle to get before the Court. Those motions were

 4   denied by the District Court.

 5         No record shows that Plaintiff’s convictions have been nullified.

 6                                      DISCUSSION

 7      A. Screening In Forma Pauperis Action

 8         Under the Prison Litigation Reform Act of 1995, the Court is required to

 9   screen a complaint filed by a party seeking to proceed in forma pauperis. 28

10   U.S.C. § 1915(e); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)

11   (noting that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to

12   prisoners”). Section 1915(e)(2) provides:

13         Notwithstanding any filing fee, or any portion thereof, that may have
           been paid, the court shall dismiss the case at any time if the court
14         determines that (A) the allegation of poverty is untrue; or (B) the
           action or appeal (i) is frivolous or malicious; (ii) fails to state a claim
15         on which relief may be granted; or (iii) seeks monetary relief against a
           defendant who is immune from such relief.
16

17   28 U.S.C. § 1915(e)(2).

18         “The standard for determining whether a plaintiff has failed to state a claim

19   upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the

20   Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.”




        ORDER DISMISSING COMPLAINT ~ 4
        Case 4:21-cv-05085-TOR       ECF No. 7    filed 06/08/21   PageID.21 Page 5 of 9




 1   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). Accordingly, “[d]ismissal

 2   is proper only if it is clear that the plaintiff cannot prove any set of facts in support

 3   of the claim that would entitle him to relief.” Id. “In making this determination,

 4   the Court takes as true all allegations of material fact stated in the complaint and

 5   construes them in the light most favorable to the plaintiff.” Id. Mere legal

 6   conclusions, however, “are not entitled to the assumption of truth.” Ashcroft v.

 7   Iqbal, 556 U.S. 662, 679 (2009). The complaint must contain more than “a

 8   formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v.

 9   Twombly, 550 U.S. 544, 555 (2007). It must plead “enough facts to state a claim to

10   relief that is plausible on its face.” Id. at 570. The Court construes a pro se

11   plaintiff’s pleadings liberally, affording the plaintiff the benefit of any doubt.

12   Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (quotations and citation

13   omitted).

14         The Court finds that Plaintiff has failed to state facts which “plausibly give

15   rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

16      B. Federal Tort Claims Act

17         “As sovereign, the United States can be sued only to the extent that it has

18   waived its immunity from suit.” O’Toole v. United States, 295 F.3d 1029, 1033

19   (9th Cir. 2002) (quotations and citation omitted). The FTCA waives the United

20   States’ immunity and provides governmental liability for “tort claims . . . in the




        ORDER DISMISSING COMPLAINT ~ 5
        Case 4:21-cv-05085-TOR      ECF No. 7    filed 06/08/21   PageID.22 Page 6 of 9




 1   same manner and to the same extent as a private individual under like

 2   circumstances . . . .” 28 U.S.C. § 2674; see 28 U.S.C. § 1346(b)(1) (stating the

 3   United States can be held liable “for injury or loss of property, or personal injury

 4   or death caused by the negligent or wrongful act or omission of any employee of

 5   the Government while acting within the scope of his office or employment . . . .”).

 6   The federal district courts are granted exclusive jurisdiction for such claims where

 7   the government “would be liable to the claimant in accordance with the law of the

 8   place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). As such, the

 9   federal government assumes liability for, and the Court has jurisdiction over,

10   “wrongs that would be actionable in tort if committed by a private party under

11   analogous circumstances, under the law of the state where the act or omission

12   occurred.” Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989).

13         Here, Plaintiff asserts that the action arises under the FTCA and that he has

14   presented his claims to the agencies involved. ECF No. 1 at 1. Plaintiff alleges

15   that the concealment of the nullification of his wrongful conviction tolled the

16   statute of limitations. Id.

17         First, “the United States simply has not rendered itself liable under § 1346(b)

18   for constitutional tort claims.” F.D.I.C. v. Meyer, 510 U.S. 471, 478 (1994). Nor,

19   has Congress waived the United States’ sovereign immunity for intentional torts.

20   28 U.S.C. § 2680(h); see also United States v. Shearer, 473 U.S. 52, 54 (1985).




        ORDER DISMISSING COMPLAINT ~ 6
        Case 4:21-cv-05085-TOR      ECF No. 7     filed 06/08/21   PageID.23 Page 7 of 9




 1   The Federal Tort Claims Act, 28 U.S.C. § 2680(h), excepts from liability “[a]ny

 2   claim arising out of assault, battery, false imprisonment, false arrest, malicious

 3   prosecution, abuse of process, libel, slander, misrepresentation, deceit, or

 4   interference with contract rights: Provided, That, with regard to acts or omissions

 5   of investigative or law enforcement officers of the United States Government, the

 6   provisions of this chapter and section 1346(b) of this title shall apply to any claim

 7   arising, on or after the date of the enactment of this proviso, out of assault, battery,

 8   false imprisonment, false arrest, abuse of process, or malicious prosecution.”

 9         Here, the District of Nevada obtained a grand jury indictment for four

10   alleged crimes committed by Plaintiff. Probable cause having been found by the

11   grand jury, an arrest warrant was issued for Plaintiff. Fed. R. Crim. P. 9(a); and

12   see Kaley v. United States, 571 U.S. 320, 338 (2014) (discussing a grand jury’s

13   finding of probable cause). Most importantly, Plaintiff’s two convictions were

14   never nullified. Courts may take judicial notice of public records, including court

15   records from another case. See United States v. Howard, 381 F.3d 873, 876 n.1

16   (9th Cir.2004). One element that must be alleged and proved in a malicious

17   prosecution action is termination of the prior criminal proceeding in favor of the

18   accused. Heck v. Humphrey, 512 U.S. 477, 484 (1994). Accordingly, there can be

19   no liability for “assault, battery, false arrest, false imprisonment, abuse of process,

20   failure to protect, and malicious prosecution.” See also Lassiter v. City of




        ORDER DISMISSING COMPLAINT ~ 7
        Case 4:21-cv-05085-TOR       ECF No. 7    filed 06/08/21   PageID.24 Page 8 of 9




 1   Bremerton, 556 F.3d 1049, 1054–55 (9th Cir. 2009) (“[P]robable cause is an

 2   absolute defense to malicious prosecution.”); Hanson v. City of Snohomish,121

 3   Wash. 2d 552, 558 (1993) (under Washington law, probable cause is a complete

 4   defense to a malicious prosecution claim).

 5                              OPPORTUNITY TO AMEND

 6         Unless it is absolutely clear that amendment would be futile, a pro se litigant

 7   must be given the opportunity to amend his complaint to correct any deficiencies.

 8   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded by statute, 28

 9   U.S.C. § 1915(e)(2), as recognized in Aktar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

10   2012). The Court finds that it is absolutely clear that no amendment will cure the

11   deficiencies in Plaintiff’s Complaint. Therefore, the Court dismisses Plaintiff’s

12   Complaint with prejudice.

13                    DENIAL OF IN FORMA PAUPERIS STATUS

14         Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma

15   pauperis if the trial court certifies in writing that it is not taken in good faith.” The

16   good faith standard is an objective one, and good faith is demonstrated when an

17   individual “seeks appellate review of any issue not frivolous.” See Coppedge v.

18   United States, 369 U.S. 438, 445 (1962). For purposes of 28 U.S.C. § 1915, an

19   appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v. Williams,

20   490 U.S. 319, 325 (1989).




        ORDER DISMISSING COMPLAINT ~ 8
        Case 4:21-cv-05085-TOR         ECF No. 7   filed 06/08/21   PageID.25 Page 9 of 9




 1         The Court finds that any appeal of this Order would not be taken in good

 2   faith and would lack any arguable basis in law or fact. In addition to the

 3   Magistrate Judge’s denial of in forma pauperis status, the Court hereby denies

 4   Plaintiff’s in forma pauperis status because the Complaint is frivolous and fails to

 5   state a claim.

 6         If Plaintiff seeks to pursue this matter again in the district court or on appeal,

 7   he must pay the full requisite filing fee.

 8   ACCORDINGLY, IT IS HEREBY ORDERED:

 9         1. Plaintiff’s Complaint (ECF No. 1) is DISMISSED with prejudice.

10         2. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of

11             this Order would not be taken in good faith and would lack any arguable

12             basis in law or fact.

13         3. Plaintiff’s Motion to Obtain Electronic Case Filing Authorization, ECF

14             No. 5, is DENIED as moot.

15         The District Court Executive is directed to enter this Order and Judgment

16   accordingly, forward copies to Plaintiff, and CLOSE the file.

17         DATED June 8, 2021.

18

19                                   THOMAS O. RICE
                                  United States District Judge
20




        ORDER DISMISSING COMPLAINT ~ 9
